Citation Nr: 1607167	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-44 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected bilateral plantar fasciitis. 

2. Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to February 1985, and from August 1990 to May 1991. She had additional periods of active duty for training (ACDUTRA) in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a March 2012 hearing before the undersigned Veterans Law Judge via videoconferencing (Videoconference hearing). A copy of the transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

In a January 2014 remand, the Board noted that the Veteran had notified VA that she wished to reopen a claim for service connection for depression and to file a claim for service connection for a vision problem, secondary to her service-connected heart disability. As these claims had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board referred them to the AOJ for appropriate action. The Board again REFERS these matters for appropriate action. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.

REMAND

On this review, the Board notes the Veteran has not been adequately advised of how to substantiate her claims in accordance with the law. In order to afford the Veteran of her due process rights in this regard, the Board regretfully again REMANDS this matter for the following action:

1. Provide the Veteran with VCAA notice regarding the substantiation of a claim for service connection for a bilateral leg disorder and a low back disorder, both secondary to service-connected bilateral plantar fasciitis. 

2. After a reasonable amount of time has passed to allow for the Veteran's response to the VCAA notice, readjudicate the Veteran's claims. If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 





Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).







